Citation Nr: 1010109	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chest/lung disorder, 
to include chronic obstructive pulmonary disease (COPD), 
asthma, and bronchitis, including as secondary to exposure to 
herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1966 and from April 1966 to May 1972, including service in 
the Republic of Vietnam from September 1965 to March 1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the above claim.  In December 2009, the 
Veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge.  

The Board notes that the Veteran initially filed a claim for 
service connection for severe bronchitis and COPD.  A review 
of the record reveals that the Veteran's chest and lung 
symptomatology has been diagnosed as COPD, asthma, and upper 
respiratory infection.  In this regard, the Board notes that 
a claim for service connection is not limited solely to the 
Veteran's lay hypothesis as to a diagnosis; rather, the scope 
of a claim includes any disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet.App. 1, 5-6 (2009); Brokowski v. 
Shinseki, 23 Vet.App. 79 (2009).  Accordingly, a de novo 
review by the RO of the issue of service connection for a 
chest/lung disorder, to include COPD, asthma, and bronchitis, 
is warranted, and the issue has been re-characterized as 
noted on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that service connection for his 
currently diagnosed COPD is warranted.  Specifically, he 
asserts that he developed this condition as a result of 
exposure to Agent Orange during his service in Vietnam.  In 
support of this contention, the Veteran has submitted 
photographs that he took during service to show that he was 
on the ground in Vietnam when Agent Orange was being sprayed.  
The Veteran has also submitted an internet article entitled 
"Health status of Army Corps Vietnam Veterans who sprayed 
defoliant in Vietnam," which indicates that the odds ratio 
for developing chronic respiratory disease was significantly 
elevated for those Vietnam Veterans who sprayed herbicides 
during service.  Finally, the Veteran has reported that, 
while he did not seek medical treatment for his chest/lung 
problem during service, he did have less stamina once he 
returned from Vietnam in 1966, indicating that he could no 
longer "keep up" with his fellow service members.  See 
December 2009 hearing transcript.  The Veteran's personnel 
records confirm that he served in the Republic of Vietnam 
from September 1965 to March 1966.  

Service treatment records reveal that the Veteran was noted 
to have a normal chest and lungs at his entrance examination 
in March 1952.  After his return from Vietnam in March 1966, 
the Veteran remained in the service and was treated for a 
cough in December 1968, and upper respiratory infections in 
October 1970, June 1971, and January 1972.  However, at his 
October 1971 retirement examination, the Veteran was again 
noted to have a normal chest and lungs.  

Post service, the Veteran was first diagnosed with COPD in 
April of 2005, when he sought treatment at A+ Pulmonary 
Center.  At that time, Dr. Christopher Bressler indicated 
that the Veteran had severe dyspnea related to his COPD, and 
reported that pulmonary function tests showed severe 
obstruction.  Following this initial assessment, the Veteran 
received regular follow-up treatment for his COPD and acute 
exacerbations of his COPD at the A+ Pulmonary Center through 
December 2006. 

Additionally, in April 2006, the Veteran underwent a VA Agent 
Orange registry examination.  At the outset, the examiner 
noted that the Veteran served in Vietnam from 1965 to 1966 as 
an aerial resupply specialist.  The examiner also noted that 
the Veteran's current medical problems included COPD, which 
had first been diagnosed about a year earlier, and for which 
he was receiving private treatment.  The examiner reported 
that the Veteran had a history of tobacco use (approximately 
15 to 20 cigarettes a day), but had quit 10 years earlier.  
Based on her examination, the examiner diagnosed the Veteran 
with COPD.  

In June 2006, the Veteran began treatment for his COPD with 
Dr. John N. Glover.  At his initial examination, Dr. Glover 
took a history of this condition from the Veteran, noting 
that he was a reformed smoker with a history of military 
service in Vietnam, where he was exposed to Agent Orange.  He 
also noted the Veteran's report that, over the past two 
years, he had developed coughing, wheezing, and dyspnea.  
Based on his examination, Dr. Glover diagnosed the Veteran 
with obstructive lung disease, noting that May 2006 x-ray 
results were consistent with COPD or asthma.  The Veteran has 
since received regular treatment from Dr. Glover for his COPD 
and asthma.  Significantly, in July 2006, Dr. Glover reported 
that the Veteran's COPD with an asthmatic component could be 
due, in part, to prior smoking and could possibly be due, in 
part, to Agent Orange exposure.  

Finally, in January 2008, the Veteran sought emergency room 
treatment for an acute exacerbation of his COPD with an upper 
respiratory infection at the Sun Health Boswell Hospital.  

To date, however, the Veteran has not been provided with a VA 
medical examination assessing the etiology of his COPD.  
Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide a medical examination and/or get a 
medical opinion when the record contains competent evidence 
that the claimant has a current disability; the record 
indicates that the disability, or signs and symptoms of 
disability, may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, the evidence of 
record indicates that the Veteran was exposed to herbicides 
during service, was treated for upper respiratory infections 
on several occasions during service, and has subsequently 
developed COPD and asthma.  Moreover, the Veteran's private 
physician, Dr. Glover has indicated that the Veteran's COPD 
may be due, in part, to his Agent Orange exposure during 
service.  Therefore, the Board finds that a medical opinion 
regarding the etiology of the Veteran's chest/lung disorder 
is necessary in order to make a determination in this case.  

The Veteran also has indicated that there are outstanding 
employment records that may support his claim, including 
records from Lockheed Aircraft Services, dated from May 1976 
to November 1981; Lockheed Aircraft International, dated from 
November 1981 to February 1985; and Boeing Aircraft, dated 
from September 1986 to October 1993.  An attempt to obtain 
any medical records pertaining to this employment should be 
made on remand.  In this regard, the Board notes that the 
Veteran has reported that he attempted to obtain these 
records on his own, but did not receive a response from any 
of his prior employers; he has also indicated that he does 
not have a current address for any of his prior employers for 
submitting a records request.  

As this case is being remanded for the foregoing reasons, all 
relevant private and VA treatment records should also be 
obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain a complete copy of the 
Veteran's treatment records for COPD and 
asthma from the Phoenix, Arizona, VA 
Medical Center, dated since April 2006.  

2.  Make arrangements to obtain the 
Veteran's treatment records from the A+ 
Pulmonary Center, dated from December 2006 
to present.  

3.  Make arrangements to obtain the 
Veteran's treatment records from Dr. John 
N. Glover, dated from July 2009 to 
present.  

4.  Make arrangements to obtain copies of 
any medical records pertaining to the 
Veteran's employment at Lockheed Aircraft 
services, dated from May 1976 to November 
1981; Lockheed Aircraft International, 
dated from November 1981 to February 1985; 
and Boeing Aircraft, dated from September 
1986 to October 1993.  

5.  Schedule the Veteran for an 
appropriate VA examination of his chest 
and lungs.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed chest and/or lung 
condition, including COPD, asthma, and 
chronic bronchitis, had its onset during 
active service or is related to any in-
service disease or injury, including 
exposure to Agent Orange.  In doing so, 
the examiner should acknowledge the 
Veteran's complaints of having less 
stamina upon his return from Vietnam in 
March 1966, and the findings reported in 
the article that the Veteran submitted 
regarding the elevated likelihood of 
Vietnam Veterans who sprayed herbicides 
subsequently developing chronic 
respiratory disease.  The examiner should 
also discuss the significance, if any, of 
the Veteran's in-service treatment for 
upper respiratory infections following his 
return from Vietnam.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



